DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 04/10/2018 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/10/2018 is withdrawn.  Claims 24-25, directed to previously non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
	The amendment of 08/05/2021 has been entered. Claims 1-3, 6-10, and 19-28 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(b) for being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 08/05/2021, which corrected the indefinite language in the claims.
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Younkin in view of Lallemand, as evidenced by Flickinger, as set forth in the previous Office action is withdrawn in light of the amendment of 08/05/2021, which amended independent claims 1 and 26 to recite a composition consisting of (i.e., closed language) certain ingredients.

Claim Interpretation
	Claim 1 recites a stabilizer comprising microorganisms that were inactivated through a series of steps. Product-by-process limitations are limited only by the structure implied by the claimed steps, not by the specific manipulations of the steps themselves. See MPEP § 2113. In the remarks of 11/13/2020, Applicant states that the process of preparing and killing the single-celled microorganisms in the claims does not result in lysed cells and that using lysed cells would result in a consumable emulsion with bad taste (remarks of 11/13/2020, page 7). As such, it appears that the structure implied by the steps is dead cells that do not have a bad flavor because they are not lysed. Accordingly, any prior art reciting compositions comprising dead microorganisms that are not lysed (i.e., do not have a bad flavor) that meet the other structural requirements of claim 1 will be interpreted to read on the entirety of claim 1.

Claim Objections
Claims 2-3, 6-10, 19-25, and 27-28 are objected to because of the following informalities:

Each dependent claim should have a comma following the preamble (e.g., claim 2 should read “The emulsion of claim 1, wherein said single-cell microorganism…”).

Claim 2 recites that the single-cell microorganism is selected from yeast, “the genus Lactobacillus Streptococcus” and combinations thereof. This claim should read as follows: “The emulsion of claim 1, wherein said single-cell microorganism is selected Lactobacillus, Streptococcus, and combinations thereof.” Claim 24, which is structured similarly to claim 2, should read as follows: “The emulsion of claim 1, wherein said single-cell microorganism is selected from the group consisting of Lactobacillus, Streptococcus, and combinations thereof.”

Claim 3 recites the emulsion of claim 2, wherein “the yeast is Baker’s, Lactobacillus is acidophilus, and Streptococcus is thermophilus”. For grammatical correctness, this claim should read as follows: “The emulsion of claim 2, wherein the yeast is baker’s yeast, the microorganism of the genus Lactobacillus is Lactobacillus acidophilus, and the microorganism of the genus Streptococcus is Streptococcus thermophilus.” Claim 25, which is structured similarly to claim 3, should read as follows: “The emulsion of claim 2, wherein the microorganism of the genus Lactobacillus is Lactobacillus acidophilus, and the microorganism of the genus Streptococcus is Streptococcus thermophilus.” 

The Examiner further recommends that the dependency of claim 25 be reviewed by Applicant. It appears that Applicant intended claim 25 to depend from claim 24; however, the claim currently depends from claim 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-10, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite a single-phase stable edible emulsion consisting of (i.e., closed language) oil, water, and a stabilizer. Claims 7-10 and 20-23 depend from claim 1 and recite additional ingredients of the emulsion of claim 1, along with open-ended “comprising” language. However, the emulsion of claim 1 cannot contain any ingredients other than oil, water, and the specific stabilizer recited in claim 1. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 7-10 and 20-23, rendering them indefinite.

Claims 2-3, 6-10, and 19-25 all depend from claim 1 and recite “the emulsion”. However, claim 1 recites a single-phase, stable, edible emulsion, not “an emulsion”. As such, “the emulsion” in the dependent claims lacks clear antecedent basis, which introduces confusion as it is unclear whether “the emulsion” of the dependent claims refers to the single-phase, stable, edible emulsion of claim 1 or to a different emulsion. 

Claim 19 recites multiple potential concentration ranges for the oil and the microorganism in the same claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitations “about 1 wt% to about 80 wt%” and “about 1 wt% to about 8 wt%”, and the claim also recites “about 50 wt%”, “about 50 wt% to about 80 wt%”, and “about 2 wt% to about 7 wt%”, which are the narrower statements of the range/limitations. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Therefore, claims 2-3, 6-10, and 19-25 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted “the emulsion” of the dependent claims to refer to the single-phase, stable, edible emulsion of claim 1. The Examiner has interpreted claims 7-10 and 20-23 to be recited using open-ended language, and so the compositions of these claims may contain any additional ingredients along with those specifically recited in the claims. The Examiner 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-10 and 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above, claims 7-10 and 20-23 depend from claim 1, which recites a composition consisting of only three ingredients. However, claims 7-10 and 20-23 are drafted using open-ended “comprising” language and recite specific additional ingredients that are contained in the composition. As such, claims 7-10 and 20-23 are broader than the claim from which they depend, which is improper.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whole New Mom, https://wholenewmom.com/five-ingredient-salad-dressing-recipe-our-new-favorite/, published 02/28/2013, accessed 01/11/2022.

Please note the Examiner’s interpretation of the indefinite claims above under Claim Rejections – 35 USC 112.

Whole New Mom teaches a salad dressing composition containing olive oil, apple cider vinegar, garlic, nutritional yeast, and salt, which are mixed together in a container (see entire document, including page 8; reads on claims 9-10; the Examiner notes that apple cider vinegar, which is a flavoring agent and a coloring agent, inherently contains water and acetic acid, which is an acidulant; the composition contains many of the agents recited in claim 9; nutritional yeast is a composition of dead yeast cells that are not lysed [see above under Claim Interpretation for the Examiner’s interpretation of the product-by-process limitations in claim 1]; mixing the ingredients creates an emulsion for at least a period of time). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 7-10 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Whole New Mom, https://wholenewmom.com/five-ingredient-salad-dressing-recipe-our-new-favorite/, published 02/28/2013, accessed 01/11/2022, as evidenced by Flickinger et al., Lipids 38: 129-132 (2003).

As discussed above, claims 9-10 are anticipated by Whole New Mom. In addition, the garlic and nutritional yeast in the composition of Whole New Mom would contain biopolymers as recited in instant claims 7, 9, 20, and 22.
Flickinger teaches that olive oil contains monoglycerides (see entire document, including page 129, right column, Table 1; the Examiner notes that monoglycerides are surfactants). As such, the salad dressing of Whole New Mom intrinsically contains surfactants as recited in instant claims 8, 21, and 23.

However, Whole New Mom does not teach that the salad dressing contains the amounts of the ingredients recited in instant claims 7-8 and 20-23.

While Whole New Mom does not teach that the salad dressing contains the amounts of the ingredients recited in instant claims 7-8 and 20-23, the instantly recited amounts would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of olive oil, garlic, and nutritional yeast in a salad dressing because the concentrations of ingredients in a recipe are art-recognized, result-effective variables known to affect the flavor and texture of the food item produced by the recipe, which would have been optimized in the art to provide foods with the desired properties.
Therefore, claims 7-10 and 20-23 are rendered obvious by Whole New Mom, as evidenced by Flickinger, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Independent claims 1 and 26 are allowable. The closest prior art to claims 1 and 26 is found in the teachings of Younkin and Lallemand, as discussed in the previous Office action. However, these references do not teach a composition consisting of the ingredients recited in claims 1 and 26. As such, the claims are free of the prior art.

Conclusion
Claims 1 and 26 are allowed. Claims 2-3, 6-10, and 19-25 are rejected. Claims 27-28 are objected to.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/11/2022